[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 88 
Appellee, as administrator of Pauline Talmadge, deceased, brought this action under section 2486 of the Code to recover damages for the alleged wrongful act, omission, or negligence of appellants Alabama Power Company and Selma Lighting Company whereby the death of his intestate was caused. Reeves Electric Plumbing Company was also joined as party defendant, but the jury returned a verdict in favor of that company. Judgment for plaintiff went against the other named defendants who prosecute this appeal. Errors are severally and separately assigned and argued.
It is argued that the court should have stricken the complaint. The motion to strike proceeded on the theory that the complaint, as against these appellants, stated no cause of action since it showed on its face that what they did was not the proximate cause of the injury complained of. Otherwise stated, the argument is that, no relation being shown between appellants and the plumbing company, appellants are not alleged to have done more than furnish the condition upon which the unanticipated negligence of the plumbing company, which is alleged to have furnished a defective heater, operated to the hurt of plaintiff's intestate. This objection was proper to be taken by demurrer (Brooks v. Continental Ins. Co., 125 Ala. 615,29 So. 13); but, since substantially the same question was raised by demurrer, we now state our conclusion. The complaint, as amended, consisting of a single count, does not allege community of purpose between these appellants and the plumbing company; does not allege joint negligence; but it does show that at the moment of the injury to plaintiff's intestate the several acts of commission and omission charged to the defendants converged to the production of that injury. All the original parties defendant are thus alleged to have been guilty of concurrent negligence, and were liable in a joint action though they had no common purpose and there was no concert of action. 1 Jaggard on Torts, pp. 212, 213. And in such case the parties defendant *Page 91 
may be held responsible jointly or severally for the injury. Thompson v. L.  N. R. Co., 91 Ala. 501, 8 So. 406, 11 L.R.A. 146; Western Assurance Co. v. Hann, 201 Ala. 376, 78 So. 232; Home Tel. Co. v. Field, 150 Ala. 306, 43 So. 711; Western of Ala. v. Sistrunk, 85 Ala. 352, 5 So. 79. In view of the foregoing statement of the law, these appellants, on the facts alleged in the complaint, were guilty of negligence proximately contributing to the death of plaintiff's intestate even though it be said they created a condition only. That, however, was a question for the jury. There was no error in this ruling.
Both appellants demurred on the ground — to state it in general terms — that the facts alleged in the complaint failed to show a case of negligence. The allegation of the amended complaint is that "said defendant, Alabama Power Company, under the name of Selma Lighting Company, or through its agent, Selma Lighting Company, was engaged in business of furnishing gas to the public in the city of Selma"; that the plumbing company had installed an instantaneous water heater in the bathroom of the apartment occupied by plaintiff, whose wife deceased was; "that said defendants, Alabama Power Company and Selma Lighting Company, had knowledge that the said plaintiff's intestate and said Banks S. Talmadge were using said instantaneous heater (and knew its condition) with gas furnished by said Alabama Power Company and said Selma Lighting Company in the manner above averred;" and that "the said defendants, Alabama Power Company and Selma Lighting Company, so negligently conducted their business that as a proximate result of said negligence, an unusual quantity or quality of gas, or gas of an unusually high pressure, was transmitted or allowed to flow through the pipes of said last-named defendants through said instantaneous heater so negligently furnished and provided by defendant Reeves Electric  Plumbing Company, that as a proximate result of said negligence of said three defendants, poisonous gases were emitted in said apartment to such an extent that the said Pauline Talmadge was overcome and killed by said gases." The substance of the argument on this point is that the particular facts alleged do not suffice to impute negligence, since a pressure merely unusual, for aught the court knows or for aught appearing by the complaint, might be used with perfect safety, and that the particular fact alleged can have no help from the general averment that defendants negligently conducted their business, etc. B. R. L.  P. Co. v. Weathers, 164 Ala. 23,51 So. 303, B. R. L.  P. Co. v. Parker, 156 Ala. 251,47 So. 138, and other cases in the same line, are cited. But the complaint shows that defendants were under a duty to furnish gas, that the result of what they did was to emit poisonous gas in the apartment occupied by deceased, and that her death resulted. This, we think, sufficed to sustain the general allegation that defendants negligently conducted their business with the result aforesaid, and this, on the principle declared in Leach v. Bush, 57 Ala. 145, and followed in many subsequent cases (10 Mich. Dig. p. 145), must suffice to sustain the complaint. If the complaint be held to allege particular facts in apposition to the general charge of negligence, still the fact that defendants were under duty to furnish gas and did furnish gas in a manner to generate poisonous gases in the apartment occupied by deceased, resulting in her death, are quite enough, per se, to impute actionable negligence to defendants. B. Ry. L.  P. Co. v. Gonzalez, 183 Ala. 273, 61 So. 80, Ann. Cas. 1916A, 543; B. Ry. L.  P. Co. v. Jordan, 170 Ala. 530, 54 So. 280.
In the next place, the argument for appellant Alabama Power Company is that the gas which, by reason of defective or incomplete combustion, liberated carbon monoxide, and so caused the death of plaintiff's intestate, was furnished by the Selma Lighting Company, and that the responsibility of the power company for the act of the lighting company is not shown by any evidence, and hence that the power company should have had the general charge. This point is most seriously insisted upon. Its decision has involved consideration of much of the evidence adduced by the parties. A statement of every element of fact entering into the question cannot be made within permissible limits. It must suffice to say that after due consideration the court is of opinion that at the time of the death of plaintiff's intestate — which, unquestionably, resulted from asphyxiation by carbon monoxide given off by the imperfect or incomplete combustion of gas furnished to a so-called instantaneous water heater in the intestate's bathroom — plaintiff had a contract with the lighting company under which said company for more than twelve months had furnished and, for aught plaintiff knew, was furnishing gas to the heater. But we do not doubt the fact to be that at the time of the wrong and injury complained of appellant power company had acquired control of the lighting company and was operating it under some arrangement or contract the precise nature of which was not disclosed — though it rested, of course, in the peculiar knowledge of the parties appealing — nor is it of consequence what the arrangement or contract was. We by no means overlook the principle that the declarations or conduct of one professing to act as agent of another cannot be received as evidence against the principal without independent proof of his agency. Union Naval Stores Co. v. Pugh, 156 Ala. 369,47 So. 48. *Page 92 
There was such independent proof — enough at least to take the question to the jury. There was competent evidence tending to show that Thomas W. Martin and one Wilson were respectively vice president of the defendant power company and manager for defendant of the gas and lighting plant at Selma. Mr. Turner, who appeared as attorney of record for the power company, and other witnesses, testified to these facts. And this testimony, in connection with the declarations of these alleged agents, was quite enough to take the question of their authority to the jury. Cases cited 11 Mich. Dig. p. 52, § 14. Nor do we overlook the rule that declarations of an agent or officer of a corporation are not competent evidence against his principal unless made within the scope of his authority and while in the transaction of the business of the principal. Union Naval Stores Co. v. Pugh, supra. Martin was shown to be the chief executive officer of the power company in this state, its vice president; and his declarations, tending to connect the power company with the operation of the gas and lighting plant before and at the time of the death of plaintiff's intestate, were made in the course of a negotiation the purport of which was to transfer the ownership and management of the lighting company to the power company. The presumption, in the absence of countervailing evidence, is that the declarations in question were made while the declarant was engaged in and about the business of the power company. 7 R. C. L. § 436, p. 452; Ala. City, etc., R. Co. v. Kyle, 202 Ala. 552, 81 So. 54. If there were in defendant's charter limitations on the power of its vice president in the premises, or if there existed other reason why defendant should not be bound by what was said and done by its agents on the occasion testified to, there was at least enough before the court to put defendant upon proof of the facts. Our judgment is that there was no error in the trial court's refusal of the general affirmative charge requested by the Alabama Power Company.
The witness Burns was an expert in the matter of the manufacture and distribution of gas for heating. He had familiarized himself with pertinent conditions in Selma. Over appellants' objection, he was allowed to testify as to what in his opinion would be an efficient and safe pressure of gas in the supply pipes of the local gas company for domestic consumption. There was much evidence as to the usual pressure and as to the pressure at the very time of the accident in question; plaintiff's contention being that the pressure at the moment had been unsafely and negligently augmented to a point, in view of conditions known to appellants, greatly dangerous to the users of instantaneous water heaters. The point taken against the ruling here is that any testimony as to efficient pressure was irrelevant and prejudicial. There was no error. Appellants could not maintain their plant without an efficient pressure, could not well be charged, therefore, with negligence in maintaining a pressure no more than efficient. In determining the question of negligence it was well for the jury to know at what point efficiency was passed and negligence begun.
There was evidence going to show that instantaneous water heaters, of which were quite a number of the same sort as that used in plaintiff's apartment, were in use in Selma, all getting their supply of gas from the pipes of appellants — for there were none other — and adjusted to use gas within a certain range of pressure. There was also evidence from which the jury were authorized to find that a sudden access of pressure greatly in excess of that to which the heaters were adjusted was dangerous, and plaintiff's theory of the case was that appellants had permitted just that thing to happen on the day of the death of plaintiff's intestate, and that was substantially the cause of action alleged in the complaint. In these circumstances it was obviously relevant and material to show — as plaintiff undertook to do by pressure charts kept by appellants — that on the date in question, January 30, 1920, there had been a great increase in pressure. Also without error plaintiff was allowed to show the pressure of gas on December 9, 1918, the date on which the heater in plaintiff's apartment was installed, and that it was then safe and efficient for use in instantaneous heaters, meaning — since the other evidence excluded any other meaning — heaters like that in plaintiff's apartment and adjusted as it was, and, in connection with other tendencies of the evidence, to which we have referred, tended to show an increase in pressure at the time in question and its danger. True, the pressure at the heater was affected by the size of the mains that carried the gas, its distance from the plant, and the amount being used at the moment throughout the territory supplied, and perhaps by other factors of lesser consequence; still the pressure at the plant, the pressure shown by the several chats in evidence, was, of course, an essential factor of the pressure at the heater and proof of it was proper. We find no error in allowing the question made the subject of the thirty-seventh assignment of error and argued in this same connection. In fact, the question answers itself and the answer proved nothing.
Expert testimony showed the propriety of using an automatic governor for the regulation of pressure in gas plants, such being the practice of well-regulated plants of the kind, and that such a governor had been in use both before and after the accident resulting in the death of plaintiff's intestate. *Page 93 
It was not wholly irrelevant to show that when the witness Burns visited the plant five days after the death of plaintiff's intestate there was no regulator in use, that he inquired about a governor, but saw none. The absence of the governor at the time of the accident was a circumstance from which the jury may have inferred negligence, and such absence a few days thereafter, though collateral to the question at issue, was connected with that issue by the probability, founded upon human experience, that if appellants had a proper governor in operation at the time of the accident, such evidence of due care would not have been so soon removed.
By a series of questions, to which objections were overruled, plaintiff was permitted to show by competent witness that, if the heater on the day of its installation was adjusted to a certain pressure, which was safe, it would be an improper and unsafe practice to increase the pressure to a certain other named greater pressure without a readjustment of the heater. These questions hypothesized facts which there was evidence tending to prove, and it follows from what has heretofore been said that their allowance was not error.
The witness Dozier was called to testify for the plaintiff. He had been employed by the defendant lighting company at its plant prior to the time of the accident in question. Plaintiff, by way of introducing the witness, was allowed to ask him whether he had not been discharged from his employment, and the witness, over appellant's objection, was allowed to answer in the affirmative. The argument for appellants is that this evidence was irrelevant and tended to prejudice appellants in the judgment of jurors. This argument is based upon what transpired in the further progress of the examination. The conclusion is strained, we think; but whether so or not, the matter at the time of the exception reserved stood as has been stated, and at that time the appearance was simply that plaintiff was attempting to forestall the effect of a circumstance which he might well expect would be developed by defendants — a matter which, ordinarily, might be considered as evidencing a bias against defendants, or one of them, and so as affecting the weight of his testimony. A very different question was involved in Glass v. State, 147 Ala. 50, 41 So. 727, and Neilson v. State, 40 South. p. 221, reported officially in a memorandum, 146 Ala. 683.
Plaintiff proved the sale and installation in Selma of a large number of heaters of the same description as that used by plaintiff's intestate, all connected with the same gas supply, and so used for many years. In this there was no error. Appellants showed that the heater used by deceased had no vent by which to take into the open air any poisonous products of gas combustion, that the use of such a vent most probably would have prevented the fatality in question, and that deceased was guilty of contributory negligence in using a heater without a vent. It is most urgently insisted that this absence of a vent was the only proximate cause of death and that defendant plumbing company and deceased alone were responsible. However, none of the many heaters used in Selma were provided with open-air vents, and, as we have already said in effect, the jury were justified upon the whole evidence in finding that a properly regulated gas pressure would have obviated the danger, and they might well have found also that appellants knew the situation and were therefore chargeable with knowledge of the necessity for a pressure regulated within certain bounds. Evidence of the facts above adverted to, and as well also the fact that the witness Parrish — who was chief executive of the plumbing company which had sold and installed many, if not all, of these heaters — had never heard any complaints, were properly admitted. As for the absence of complaints, we refer to a common trait of humankind — of which the people of Selma were part — when we say that the witness most likely would have heard complaints if there had been any cause of complaint. However, we must note the fact that this evidence was not admitted against these appellants, but against the plumbing company only, and as to the last-named company what effect it may have had, or should have had, is moot, since that company was acquitted of any wrong.
At first the trial court admitted the testimony of three several witnesses to the effect that about the hour of the accident to plaintiff's intestate, while they were using heaters of the same kind and under substantially similar conditions in their several places, except that they were located in different parts of the city of Selma, they were affected by poisonous gases. Subsequently during the progress of the trial — two days later — the court with much care and solemnity excluded this evidence and cautioned the jury on their oaths not to consider it. The complaint now is that the error committed in the first place was not cured by the later ruling. The practice here shown is regarded with much caution, each case being determined on its own facts. Most of our cases are reviewed in Watson v. Adams, 187 Ala. 490, 65 So. 528, Ann. Cas. 1916E, 565. Without conceding that there was error in the trial court's first ruling (Koplan v. Gaslight Co.,177 Mass. 15, 58 N.E. 183; Evans v. Keystone Gas Co., 148 N.Y. 112,42 N.E. 513, 30 L.R.A. 651, 51 Am. St. Rep. 681; Barrickman v. Marion Oil Co., 45 W. Va. 634, 32 S.E. 327, 44 L.R.A. 92; Southern R. Co. v. Lefan, 195 Ala. 295, 70 So. 249, and cases there considered; *Page 94 
Jones on Ev. § 141), it appears that the court sufficiently exerted itself to correct what had been done even if the first ruling were error (Watson v. Adams, supra).
Appellants objected to the question, "Are Reeves Electric 
Plumbing Company reputable plumbers?" on the ground that it called for a conclusion, and none other, thereby waiving other grounds of objection, if any tenable grounds there were. The specific objection was not well taken. Witness should have been asked in the first place whether he knew the reputation of the plumbing company, and, upon an affirmative answer, should have been allowed to say what that reputation was, or, in the language of the question, that they were reputable plumbers, meaning, we assume, plumbers of good reputation. There is no other way to prove reputation. Lambert v. State, 205 Ala. 547,88 So. 847.
There was no error in the admission of a diagram, drawn by the witness Dozier, showing the arrangement of the supply pipes and the means of pressure control in use at the lighting company's plant. This diagram was made by the witness from knowledge obtained by him approximately 12 months before the death of intestate; but the witness had no later information, and his diagram shed some light upon the situation, as it was on the day in question, since it may be presumed that there was a degree of permanence in the arrangement shown. Foley v. Pioneer Co., 144 Ala. 178, 40 So. 273.
The question shown by assignment of error 75 does not appear to have been asked by these appellants. It was, no doubt, asked by plaintiff. The objection sustained was the objection of the plumbing company. The plumbing company's defense was conducted separately, and these appellants have no right to the benefit of an objection taken in behalf of the plumbing company only. Moreover, the question sought information as to heaters in general, not heaters of the kind in use in intestate's bathroom.
The court properly refused to allow the witness Phillips to state what in his opinion was the cause of the injury to intestate, there being nothing to show that the witness was a medical man nor that he was present at the accident — the witness resided at Washington, D.C. — nor that he knew anything of the physical condition of intestate before death or of her body after. And, in any case, it was not for the witness to draw a conclusion which should have been, and was, left to the jury. L.  N. R. Co. v. Landers, 135 Ala. 504, 33 So. 482; Staples v. Steed, 167 Ala. 241, 52 So. 646, Ann. Cas. 1912A, 480.
The trial court committed no error in excluding the statement of the witness Phillips (assignment of error 175) for the reason, if none other, that immediately thereafter the witness gave the same information in answer to what we may presume was a question with proper hypothesis. The part of the answer excluded purported (as shown by the record) to state categorically what happened on the occasion of the accident though the witness was not present.
Witnesses for appellants had testified that carbon monoxide is generated or released when a gas flame comes in contact with a cold surface. Witness Reeves, called by defendant plumbing company, had had much experience with heaters of the sort used in intestate's bathroom and was familiar with their construction. This witness was allowed to testify that it was not possible for the flame from the burner on this heater to come in contact with or impinge upon or touch a cold surface, and that, with a proper adjustment of this heater, the flame from the burner does not touch any object. This was not error. If the statements of the witness be taken as nothing more than opinions, still a witness may have expert knowledge of some of the ordinary affairs of life, and may testify to opinions gained by experience and acquaintance not common to others. Staples v. Steed, supra.
The witness Ellis was an expert, an educated gas engineer with much experience. His opinion as to the usage of well-conducted gas companies in the matter of providing for the control of pressure in mains under conditions similar to those in Selma was competent.
We find no error in the court's rulings on the subject of arguments to the jury made by attorneys for the plaintiff.
The court's definition of "negligence" in those parts of the oral charge to which exceptions were reserved were in substantial accord with what has been said in discussing appellants' motion to dismiss and their demurrer to the complaint. There is no need to repeat our consideration of that subject.
Assignments of error 148 to 174, both inclusive, are lumped in one argument. It will be sufficient to say of these assignments that a good number of the refused charges on which they are based proceed on the theory that if the heater in intestate's bathroom was defective and the defect caused intestate's death, plaintiff could not recover of these appellants. These charges ignore that aspect of the case, amply supported in the evidence, according to which the jury may have found that these appellants knew in fact or should have known that there were many heaters in use with the same alleged defect — the absence of an open-air vent — and that appellants were negligent in their control of the pressure of gas furnished to such heaters, intestate's included, such negligence constituting another contributing proximate cause of intestate's death. Some of the charges thus appearing to have been properly *Page 95 
refused, we need not inquire as to all charges so lumped in argument.
It follows from what has been said that there was no error in refusing the general affirmative charge requested by these appellants nor in the judgment overruling their motion for a new trial based upon those rulings, which have been treated under previous assignments of error.
Finding no error, the judgment must be affirmed.
Affirmed.
ANDERSON, C. J., and GARDNER and THOMAS, JJ., concur.
                              On Rehearing.